Citation Nr: 0836746	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  A DD Form 214 associated with the claims file 
indicates that he had an additional prior period of active 
service of 3 years, 8 months, and 22 days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in November 
2007. 

At a VA examination in May 2008, the veteran was found by the 
VA examining physician to be incompetent for VA purposes.  
(See May 2008 VA examination report, page 6.)  The matter of 
whether the veteran is competent for purposes of disbursement 
of VA benefits is referred to the RO for any action it may 
deem appropriate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Competent clinical evidence of record establishes that, from 
June 15, 2004, the veteran's psychiatric disability has been 
productive of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for dysthymic disorder, from June 15, 2004, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  As to 
the duty to assist, the Board acknowledges that associated 
with the claims file is a May 2008 VA examination report in 
which it is noted that the veteran was recently approved for 
Social Security Administration (SSA) disability benefits.  
Generally, VA has a duty to obtain SSA records when it has 
actual notice that the veteran is receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

However, as discussed in detail below, sufficient evidence is 
of record to grant the full benefits sought on appeal.  
Accordingly, no further notice or development is needed with 
respect to this appeal.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9433, a 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2007).

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court of 
Appeals for Veterans Claims held that regulations require 
that when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected versus 
a nonservice-connected disorder, VA must consider all of the 
symptoms in the adjudication of the claim.

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that are reported in psychiatric treatment and 
examination reports.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Factual Analysis

The veteran seeks an initial rating in excess of 50 percent 
for dysthymic disorder.  The rating period on appeal is from 
June 15, 2004.  

The records of treatment and examination associated with the 
claims files are voluminous.  A description of a 
representative sample is as follows:

At a VA examination in September 2004, the veteran was 
diagnosed as having a dysthymic disorder, and a history of 
alcohol abuse, in full remission (he was noted to have 
stopped drinking completely about 10 years earlier).  On 
mental status examination his speech was somewhat pressured.  
His affect was anxious as was his mood.  He did not report 
any thoughts of homicide or suicide.  The assigned GAF score 
was 57.  The examiner found that the veteran met the criteria 
for dysthymic disorder, presenting with moderately severe 
psychological symptomatology and related social and 
occupation impairment.  The examiner opined that the 
veteran's dysthymic disorder appeared as likely as not to be 
related to his original psychiatric diagnosis and treatment 
in the military.  

A VA record of treatment in June 2005 indicates psychiatric 
diagnoses of general anxiety disorder and depressive 
disorder.  The assigned GAF score was 43.  

A VA record of psychotherapy treatment in October 2005 
includes psychiatric diagnoses of general anxiety disorder, 
depressive disorder, and dysthymia.  The assigned GAF score 
was 38.  The veteran was noted to report that when he was 
confronted by someone and he became angry, it was as though 
he was someone else.  He reported that he was not himself and 
would lose his kindness.  He reported that he had lost jobs 
because of overaggressive behavior.  

In an October 2006 statement from a treating clinician, it 
was indicated by a checked box that the veteran had an 
anxiety-related disorder and complete inability to function 
outside the area of his home.  (Emphasis in original.) 

During VA psychiatric hospitalization in August 2007, the 
psychiatric diagnoses were major depressive disorder, 
recurrent, without psychotic features; alcohol-related mild 
dementia; and history of alcoholism, presently in full 
remission.  The assigned GAF score at discharge from 
hospitalization was 35.  

During VA psychiatric treatment in April 2008, the veteran 
was diagnosed as having a generalized anxiety disorder; a 
depressive disorder; and dementia, not otherwise specified.  
The assigned GAF score was 30.

At a VA psychiatric examination in May 2008, the veteran had 
retarded psychomotor activity and was tense and anxious and 
had poor eye contact.  His speech was somewhat monotonous and 
somewhat circumstantial.  His affect was constricted.  His 
mood was depressed.  He was not able to perform serial 7s, 
saying that he could not concentrate.  He was oriented to 
time, place and person, and his thought processes were 
logical, but somewhat circumstantial.  He was preoccupied 
with his problems, with high anxiety and depression.  His 
judgment, intelligence, and insight were below average.  He 
was very tense and anxious, with mild tremors on both hands, 
and he shook while he was talking.  He admitted to panic 
attacks and said he did not go to public places.  He strongly 
denied any homicidal ideations.  He did admit to suicidal 
ideations off an on, and had been treated for such at VA 
within the past year.  His personal hygiene was somewhat poor 
and he needed assistance from his wife to take care of his 
shower and improve his personal hygiene.  He reported he had 
no energy or motivation.  His memory was impaired for recent 
and remote events.  Psychiatric problems were summarized as 
feelings of hopelessness and helplessness, high anxiety, no 
motivation and no energy, vague suicidal ideations and 
tremors on both hands.  The psychiatric diagnoses were major 
depression, recurrent, moderate; generalized anxiety disorder 
with tremors on both hands; and alcohol dependence, in 
partial remission.  The assigned GAF score was 50.  The 
examiner noted that the veteran had recently been approved 
for SSA disability benefits.  He was noted to mainly stay at 
home and to need help from his wife to take care of his basic 
physical needs.  The examiner summarized his findings by 
stating that the veteran had not worked since 2004 and was 
unemployable.  The examiner further found that the veteran 
was incompetent because of his memory impairment.    

In the Board's view, a longitudinal view of the medical 
evidence of treatment and examination reflects that the 
veteran has experienced debilitating occupational and social 
impairment due to psychiatric disability during the full 
pendency of his claim, from June 2004 forward.  Although it 
appears that his condition has worsened over the past four 
years and four months, the histories and treatment records 
reflect severe impairment as of his initial VA examination in 
September 2004, and that upon subsequent VA treatment and 
evaluation his condition was worse than initially evaluated.  
GAF scores have occasionally been evaluated as 51 or above, 
but have predominantly been in the 40s and 30s.  The GAF 
scores in the 40s generally represent symptoms resulting in 
inability to make friends or keep a job (see 38 C.F.R. § 
4.130 (incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes), and the GAF scores in the 30s represent an 
even greater degree of social and occupational impairment 
that would clearly preclude employment.  A GAF of 43 was 
assigned in June 2005 and a GAF of 38 was assigned in October 
2005, with even lower GAF scores intermittently assigned 
thereafter.  The most thoroughly written evaluation of record 
was his May 2008 VA examination report, at which symptoms 
that meet the criteria for a 100 percent rating were noted, 
such as intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene) to 
include requiring help from his wife for basic physical 
needs; and gross impairment in thought processes or 
communication, to the point that the veteran was found 
incompetent.  

The Board notes that none of these aspects of the veteran's 
disability have been dissociated from his service-connected 
psychiatric disability.  Although the diagnoses have been 
refined over time, the September 2004 VA examiner found that 
the veteran's psychiatric disability, then only diagnosed as 
dysthymic disorder, was of service origin.  See generally 38 
C.F.R. § 4.125(b); Mittleider v. West, 11 Vet. App. 181 
(1998) (holding regulations require that when examiners are 
not able to distinguish the symptoms and/or degree of 
impairment due to a service-connected versus a nonservice-
connected disorder, VA must consider all of the symptoms in 
the adjudication of the claim).  In light of the foregoing, 
and affording the veteran all reasonable doubt, the Board 
finds that the criteria for a rating of 100 percent for the 
veteran's dysthymic disorder are met for the full pendency of 
the veteran's claim, from June 2004.  


ORDER

Entitlement to an initial rating of 100 percent for dysthymic 
disorder, from June 15, 2004, is granted, subject to the 
applicable law governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


